DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on November 17, 2022 is respectfully acknowledged. The 35 U.S.C. 112 rejection is hereby withdrawn. Claims 1-17 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are not persuasive.
	Applicant respectfully submits that “wrong order’ is not the same as an “unintended operation state,” because the “unintended operation state’ corresponds to a state in which the robot interferes with another object, and that none of Kassow and Li discloses these features of amended claim 1.  However, KASSOW et al. discloses objects to be handled by the robot or other relevant objects [0019]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Li et al. to include the operation of the robot interfering with another object, since the system of KASSOW et al. facilitates the operation of the robot handling an object.
	Applicant respectfully submits that the combination of Kassow and Li does not disclose that the screen of the display is divided into the first, second, and third areas next to each other, wherein the plurality of commands are displayed in the first area of the screen, the work sequence is displayed on the second area of the screen, the plurality of properties of the first command are displayed on the third area of the screen, and the attention calling information is displayed next to either the first command or the second command on the second area of the screen. However, KASSOW et al. teaches a screen arranged in 4 separate sections in FIG. 10(a), with action 23 indicating a pick operation (first command) and 24 indicating a movement to the destination (second command) [0077, 0082, 0087, 0092]. Li et al. further discloses a user interface that displays an error message (attention calling information) [0137]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of KASSOW et al. in view of Li et al. to include that the screen of the display is divided into the first, second, and third areas next to each other, wherein the plurality of commands are displayed in the first area of the screen, the work sequence is displayed on the second area of the screen, the plurality of properties of the first command are displayed on the third area of the screen, and the attention calling information is displayed next to either the first command or the second command on the second area of the screen, since it is considered that such a modification merely entails rearranging the location of information on the screen, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claim(s) 1, 2, 6, 7, 9-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of Li et al. (US 2019/0114482 A1).

	Regarding claims 1, 10 and 11, KASSOW et al. discloses a control device (i.e. controlling means 24) that controls a robot (i.e. robot according to the shown embodiment of the invention is generally designated by reference numeral 1 and comprises a base 2, joints 3, 4 and 5, arm sections 7 and 8 and an end effector 6 in the shown embodiment in form of a gripper), robot system and display method for
causing a processor to execute a program stored in a memory, the control device and method comprising:
	a display having a screen, the screen being divided in first, second, and third areas next to each other (i.e. a screen in FIG. 10(a) is arranged in 4 separate sections);
	the memory configured to store the program of a plurality of commands in a work sequence for operating the robot (i.e. an operation program of a robot is stored, and to overcome this teaching, KASSOW et al. discloses that the pick- and-place operation comprises four actions/commands to be performed by the robot indicated by 23, 24, 25 and 26 on FIG. 9; the whole pick-and-place operation can be defined and stored for subsequent automatic execution by the robot) [0077, 0082, 0087, 0092];
	a processor configured to execute the program so as to:
		display the plurality of command on the first area of the screen (i.e. the screen in FIG. 10(a) shows the commands under “Program Default Program);
		receive the work sequence via an input device (i.e. the processor of user interface 11 receives a selection of operations from the user) [0086, 0090], the received work sequence including at least a first command and a second command of the plurality of commands, the first command being for operating the hand of the robot (i.e. action 23 indicates a pick operation (first command), and 24 indicates the movement to the destination (second command) [0077, 0082, 0087, 0092];
		display the received work sequence on the second area of the screen (i.e. FIG 10(a) shows the pick-and-place operation comprises four actions to be performed by the robot indicated by 23, 24, 25 and 26);
	KASSOW et al. does not disclose the memory configured to store unintended operation information.
	However, Li et al. discloses user interface 702 that displays an error message based on an error detection of sequencing information of an inspection task in the wrong order [0137].
	Gleaning from the memory as taught by KASSOW et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory of KASSOW et al. to include the error detection since the memory of KASSOW et al. facilitates the storage of information.
	KASSOW et al. does not disclose the processor configured to:
		display a plurality of properties on the third area of the screen, plurality of properties via the input device and display the received first property on the third area of the screen; 
		determine whether a first displayed sequence order of the first and second commands on the second area of the screen in consideration of the first properly associating with the first command matches the unintended operation state of the unintended operation information; and
		display attention calling information next to either the first command or the second command on the second area of the screen when the processor determines that the first displayed sequence order of the first and second commands in consideration of the first property matches the unintended operation state of the unintended operation information.
	However, Li et al. discloses user interface 702 that displays an error message (attention calling information) based on an error detection of sequencing information of an inspection task in the wrong order [0137].
	It is acknowledged that the specification of the present invention states that “even when any one of the display position relations between the two or more commands among the plurality of commands arrayed as the work sequence coincides with the undesirable display position relation, the user sometimes does not notice that the display position relation between the two or more commands coincides with the undesirable display position relation [0058]. While the undesirable display position relation information as taught by Li et al. is not particularly the operation of the robot interfering with another object, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Li et al. to include the operation of the robot interfering with another object, since the system of KASSOW et al. facilitates the operation of the robot handling an object.
	Since it is considered by the Office for sequencing inspection information in the wrong order to be undesirable to be displayed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of KASSOW et al. to include the error detection features of LI et al. in order to assist the user in performing tasks.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of KASSOW et al. to include the processor configured to display a plurality of properties on the third area of the screen, plurality of properties via the input device and display the received first property on the third area of the screen; determine whether a first displayed sequence order of the first and second commands on the second area of the screen in consideration of the first properly associating with the first command matches the unintended operation state of the unintended operation information; and display attention calling information next to either the first command or the second command on the second area of the screen when the processor determines that the first displayed sequence order of the first and second commands in consideration of the first property matches the unintended operation state of the unintended operation information, since it is considered that such a modification merely entails rearranging the location of information on the screen, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Regarding claims 2 and 12, KASSOW et al. in view of LI et al. discloses the control device and display method according to claims 1 and 11 as shown above.
	KASSOW et al. does not disclose wherein the the second command is located immediately prior to the first command in the first displayed sequence order.
	However, Li et al. discloses user interface 702 that displays an error message (attention calling information) based on an error detection of sequencing information of an inspection task in the wrong order [0137].
	Since it is considered by the Office that sequencing information is placed in the wrong order can be a second command located before a first command, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of KASSOW et al. to include the error detection features of LI et al. in order to assist the user in performing tasks.

	Regarding claims 6 and 16, KASSOW et al. in view of Li et al. discloses the control device and display method according to claims 1 and 11 as shown above.
	KASSOW et al. further discloses wherein the plurality of commands includes a third command, and the work sequence further includes the third command (i.e. 25 indicates the place operation (third command) performed by the end effector at the destination point in FIG. 9) [0092].
	Neither KASSOW etal. nor Li et al. specifically disclose that the second command for moving a movable section included in the robot in the second direction, and the third command for moving the movable section in a third direction different from both of the second direction and a direction opposite to the second direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include that the second command for moving a movable section included in the robot in the second direction, and the third command for moving the movable section in a third direction different from both of the
second direction and a direction opposite to the second direction, since the robot of KASSOW et al. as constructed facilitates movement of the arms in multiple directions to move an object.
	Neither KASSOW et al. nor Li et al. specifically disclose that the processor is further configured to determine whether a second displayed sequence order of the first, second, and third commands on the second area of the screen in consideration of the first property associating with the first command  matches the unintended operation state of the unintended operation relation information; and display the attention calling information next to either the first command, the second command, or the third command on the second area of the screen when the processor determines that the second displayed sequence order of the first, second and third commands in consideration of the first property matches the unintended operation state of the unintended operation information; and the second command is located immediately prior to the first command in the second displayed sequence order, and the first command is located immediately prior to the third command in the second displayed sequence order.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include that that the processor is further configured to determine whether a second displayed sequence order of the first, second, and third commands on the second area of the screen in consideration of the first property associating with the first command  matches the unintended operation state of the unintended operation relation information; and display the attention calling information next to either the first command, the second command, or the third command on the second area of the screen when the processor determines that the second displayed sequence order of the first, second and third commands in consideration of the first property matches the unintended operation state of the unintended operation information; and the second command is located immediately prior to the first command in the second displayed sequence order, and the first command is located immediately prior to the third command in the second displayed sequence order, since the system of Li et al. facilitates the alerting of an error based on a detected sequence of data in the wrong order, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Regarding claims 7 and 17, KASSOW et al. in view of LI et al. discloses the control device and display method according to claims 1 and 11 as shown above.
	KASSOW et al. further discloses wherein the plurality of commands includes a fourth command, and the work sequence further includes the fourth command (i.e. 26 indicates the movement of the end effector back to the initial position) [0092; FIG. 9].
	Neither KASSOW et al. nor Li et al. specifically disclose that the second command is for repeating one or more commands in the work sequence, the first command corresponds to one of the one or more commands and for causing the hand to perform one of opening and closing of the hand, the fourth command is for causing the hand to perform the other of the opening and the closing of the hand.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include that the second command is for repeating one or more commands in the work sequence, the first command corresponds to one of the one or more commands and for causing the hand to perform one of opening and closing of the hand, the fourth command is for causing the hand to perform the other of the opening and the closing of the hand, since it is well known to be desirable for a robot to be able to perform an operation more than once, and since it is well known in the art that a robot picking up an item as taught by KASSOW et al. encompasses opening and closing a hand/end effector.
	Neither KASSOW et al. nor Li et al. specifically disclose that the processor is further configured to determine whether a third displayed sequence order of the fourth command on the second area of the screen in consideration of the first property associating with the first command matches the unintended operation state of the unintended operation relation information; and display the attention calling information next to either the first command, the second command, or the fourth command on the second area of the screen when the processor determines that the third displayed sequence order matches the unintended operation state of the unintended operation relation information and that the
displayed sequence order does not match the unintended operation state of the interference sequence relation information.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include that the processor is further configured to determine whether a third displayed sequence order of the fourth command on the second area of the screen in consideration of the first property associating with the first command matches the unintended operation state of the unintended operation relation information; and display the attention calling information next to either the first command, the second command, or the fourth command on the second area of the screen when the processor determines that the third displayed sequence order matches the unintended operation state of the unintended operation relation information and that the displayed sequence order does not match the unintended operation state of the interference sequence relation information, since the system of Li et al. facilitates the alerting of an error based on a detected sequence of data in the wrong order.

	Regarding claim 9, KASSOW et al. in view of LI et al. discloses the control device according to claim 1 as shown above.
	Neither KASSOW et al. nor Li et al. specifically disclose wherein, when the attention calling information is displayed on the second area of the screen, the processor does not execute the work sequence, and after the attention calling information is disappeared from the second area of the screen, the processor is configured to execute the work sequence.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of KASSOW et al. to include wherein, when the attention calling information is displayed on the second area of the screen, the processor does not execute the work sequence, and after the attention calling information is disappeared from the second area of the screen, the processor is configured to execute the work sequence, since it is well-known to be desirable to prevent collisions between robots or other objects.

7. 	Claim(s) 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of Li et al. (US 2019/0114482 A1) as applied to claims 1, 2, 6, 7, 9- 12,16 and 17 above, and further in view of Yamamoto et al (US 10,442,085 B2).

	Regarding claims 3 and 13, KASSOW et al. in view of LI et al. discloses the control device according to claims 1 and 11 as shown above.
	Neither KASSOW et al. nor Li et al. disclose wherein the second command for moving a movable section included in the robot faster than a predetermined speed.
	However, Yamamoto et al. discloses a command speed regulation unit that has a function of regulating, to the predetermined speed limit or lower, only a command speed that is estimated to be higher than the predetermined speed limit by the second speed comparison unit among command speeds included in the operation command [Claim 3].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include the features of Yamamoto et al. in order to improve the efficiency of cooperative work by a robot and an operator while ensuring the safety of the operator in a production site where the robot and the operator work in cooperation in the same space.

	Regarding claims 4 and 14, KASSOW et al. in view of Li et al. and Yamamoto et al. disclose the control device and display method according to claims 3 and 13 as shown above.
	Neither KASSOW et al. nor LI et al. nor Yamamoto et al. disclose wherein the predetermined speed is a highest speed among a predetermined plurality of speeds.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Yamamoto et al. to include wherein the predetermined speed is a highest speed among a predetermined plurality of speeds, since the device of KASSOW et al. facilitates a set speed of the robot for optimum operation efficiency.

8. 	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of Li et al. (US 2019/0114482 A1) as applied to claims 1, 2, 6, 7, 9-12, 16 and 17 above, and further in view of CHUO et al. (US 2016/0046020 A1).

	Regarding claims 5 and 15, KASSOW et al. in view of LI et al. and Yamamoto et al. disclose the control device and display method according to claims 1, 10 and 11 as shown above.
	Neither KASSOW et al. nor LI et al. disclose wherein the robot is a SCARA robot including a movable section and a shaft provided in the movable section and configured to move in a first direction, and the second command is a command for moving the shaft in the first direction.
	However, CHUO et al. discloses a SCARA arm comprising a first arm 30 that has one end connected to the first gear reduction mechanism 22 of the first shaft motor 21, so that the first arm 30 can be driven to rotate around the first rotary shaft 211 in the horizontal direction X by the first shaft motor 21 [0025].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of KASSOW et al. to include the
features of the SCARA robot of CHUO et al. in order to provide a SCARA arm, which is free of low drive efficiency and accuracy, and low stability.

9. 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASSOW et al. (US 2013/0255426 A1) in view of LI et al. (US 2019/0114482 A1) as applied to claims 1, 2, 6, 7, 9-12, 16 and 17 above, and further in view of Matsumoto (US 6,057,813 A).

	Regarding claim 8, KASSOW et al. in view of LI et al. and Yamamoto et al. disclose the control device according to claim1 as shown above.
	Neither KASSOW et al. nor Li et al. disclose wherein the processor is configured to set the unintended operation relation information based on an input from the user.
	However, Matsumoto discloses that in each of the teletext display and the channel selection display, the setting of the display position, the character size, etc. can be conducted independently without being restricted by the other display task (Col. 6, lines 53-63).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of KASSOW et al. to include the features of Matsumoto in order to simultaneously display on a desired display screen a plurality of display tasks that must be processed asynchronously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664